 1   DENNIS J. HERRERA, State Bar #139669
     City Attorney
 2   CHERYL ADAMS, State Bar #164194
     Chief Trial Deputy
 3   RENÉE E. ROSENBLIT, State Bar #304983
     BRIGGS MATHESON, State Bar #291287
 4   Deputy City Attorneys
     Fox Plaza
 5   1390 Market Street, Sixth Floor
     San Francisco, California 94102-5408
 6   Telephone:    (415) 554-3853 (Rosenblit)
     Telephone:    (415) 553-3919 (Matheson)
 7   Facsimile:    (415) 554-3837
     Email:        renee.rosenblit@sfcityatty.org
 8   Email:        briggs.matheson@sfcityatty.org

 9   Attorneys for Defendants
     MILTON BLISS, et al.
10

11
                                        UNITED STATES DISTRICT COURT
12
                                     NORTHERN DISTRICT OF CALIFORNIA
13
      SCANVINSKI JEROME HYMES,                            Case No. 16-cv-04288 JSC
14
              Plaintiff,                                  PARTIES’ ADMINISTRATIVE REQUEST
15                                                        FOR ORDER ALLOWING EQUIPMENT
              vs.                                         THROUGH SECURITY; [PROPOSED] ORDER
16
      MILTON BLISS, et al.                                Trial Date:       December 3, 2018
17                                                        Judge:            Honorable Jacqueline Scott Corley
              Defendants.
18

19
20

21           Pursuant to Rule 7-11 of the Northern District of California Civil Local Rules, plaintiff and

22   defendants seek an order from the Court directing the Federal Marshal and/or Federal Security

23   Services to allow the parties to bring into the Federal Courthouse the following for use at trial in the

24   above-referenced matter:

25           1.     Laptop computers;

26           2.     VGA Extension Box;

27           3.     Extension cords, power cords, and other necessary cables and cords;

28           4.     Additional monitors;
      [Proposed] Order Allowing Equip through Security     1                           n:\lit\li2016\170570\01310958.docx
      Case No. 16-cv-04288 JSC
 1          5.     Speakers for use with laptop;

 2          6.     Wireless laser pointer;

 3          7.     A table for presentation equipment;

 4          8.     Projector;

 5          9.     Easel; and

 6          10.    Food and drink.

 7          The parties join in this request.

 8

 9   Dated: November 16, 2018
10                                                      DENNIS J. HERRERA
                                                        City Attorney
11                                                      CHERYL ADAMS
                                                        Chief Trial Deputy
12                                                      RENÉE E. ROSENBLIT
13                                                      Deputy City Attorney

14
                                                 By:       /s/ Renee E. Rosenblit
15                                                      RENÉE E. ROSENBLIT

16                                                      Attorneys for Defendants
                                                        MILTON BLISS, et al.
17

18

19
20

21

22

23

24

25

26

27

28
     [Proposed] Order Allowing Equip through Security          2                    n:\lit\li2016\170570\01310958.docx
     Case No. 16-cv-04288 JSC
                                                    [PROPOSED] ORDER
 1

 2           GOOD CAUSE APPEARING, the administrative motion is GRANTED. The Court Orders

 3   the United States Marshals Service and/or Federal Security Services to allow the following equipment

 4   through security:
 5                       1. Laptop computers;
 6
                         2. VGA Extension Box;
 7
                         3. Extension cords, power cords and other necessary cords;
 8
                         4. Additional monitors;
 9

10                       5. Speakers for use with laptop;

11                       6. A table for presentation equipment;

12                       7. Projector;
13
                         8. Easel; and
14
                         9. Food and drink.
15
             IT IS SO ORDERED.
16

17
     Dated: ____________________                         _________________________________________
18                                                       HONORABLE JACQUELINE SCOTT CORLEY
                                                         United States Magistrate Judge
19
20

21

22

23

24

25

26

27

28
      [Proposed] Order Allowing Equip through Security        3                     n:\lit\li2016\170570\01310958.docx
      Case No. 16-cv-04288 JSC
